Citation Nr: 1820787	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss prior to May 30, 2017, and higher than 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2017, the Board denied an increased rating for amputation of the left ring finger and remanded the issue of an increased rating for bilateral hearing loss for further development.

Thereafter, in a November 2017 rating decision, this rating was increased to 60 percent effective May 30, 2017.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is necessary in this case.  The VA treatment records are incomplete.  Specifically, the June 28, 2013, and November 25, 2016 audiology notes.  These records indicate that audiograms were taken, but the numerical puretone threshold results are those tests are not of record.  Instead, the results are broadly summarized.  Nevertheless, the numeric results of the Maryland CNC speech recognition tests are of record.

The June 2013 record notes an 8 percent decrease in speech recognition when compared to the May 2011 VA examination.  The November 2016 record notes improved speech recognition to 92 percent in the right ear but significantly decreased speech recognition (60 percent) in the left ear.  The June 2017 VA examination, which is the basis for the current staging, shows 60 percent speech recognition in the right ear and 40 percent in the left.  The large variance in these speech recognition scores suggests that the findings on the June 2013 and November 2016 audiograms may establish levels of hearing impairment that would allow for an increased rating during the period between the May 2011 and June 2017 VA examination.  However, without these audiograms, the Board cannot determine the level of hearing impairment at either time.  Thus, it is imperative that the actual results of this testing be associated with the claims file.

The Board has attempted to have these records associated with the claims file through internal communications with the RO beginning on February 21, 2018, but thus far, those records have not been produced.  Having exhausted that avenue, the Board must remand the claim to compel the associated of these records with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the June 2013 audiogram, the November 2016 audiogram, and any other VA audiogram not currently contained in the claims file.  If these records cannot be obtained and further efforts to obtain them would be futile, such should be noted in a memorandum of unavailability and the Veteran should be so notified.

Please note that association of these records with other electronic VA databases does not satisfy this request, but rather all audiograms must be associated with the claims file.

2.  Thereafter, readjudicate the claim of an increased rating for bilateral hearing loss.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

